Title: To John Adams from Benjamin Lincoln, 24 August 1776
From: Lincoln, Benjamin
To: Adams, John


     
      My dear Sir
      Boston August 24th. 1776
     
     Mrs. Adams mentioned to me last evening that you wanted to know the state of our forts, the number of men we have to support the lines and the number of cannon in the town and vicinity of Boston. She desired I would write upon those matters.
     
     We have on Fort Hill in Boston a square fort about an hundred feet Curtin with four Bastions, a good ditch with pickets therein; a small fort at Charlestown point, near where the regular troops landed on that ever memorable day—June 17th. 1775; an oblong fort at Noddles Island with four bastions, the internal square 125 by 100 feet, fraised at the foot of the parapet; a small Hexagon on Governor’s Island, with a block-house in the center of it, thrown up rather with design to keep possession of this height, than from any expectation we have of annoying the enemy therefrom; not finished; a square fort at Dorchester Point about 125 feet Curtin with a Redan in the center of each Curtin, fraised as that on Noddles Island; two small works are raising on Dorchester Heights, it is thought necessary to keep possession of these posts, which are considered as a key to the town of Boston.
     Much time hath been spent in removing the ruins at Castle William, we are throwing up a line to encircle the whole height of the Island, within which a Citadel may be built. We have laid out, and are now erecting a fort on the east head of Long Island 180 by 90 feet, one bastion, in the center of the curtin fronting Ship Channel, two demi-bastions to clear the short curtins and a redan in the center of the curtin fronting Nantasket-Road. We have on the height of Hull, N.E. of the town, a pentagon with five bastions, sufficient to contain 1000 men. The parapets are nearly finished, the people are now employed in the ditch and glacis; also an out work at the north point of the town, next to the channel, open in the rear to the fort on the hill and will be commanded by it. In addition to these it will be necessary for us to raise a small redoubt on Point Alderton Allerton, in order to keep possession of that height; should the Enemy possess themselves of it, they might greatly annoy us in our fort at Hull, and cut off our communication by land with the main. It may be necessary also that a work of the same kind be thrown up on Pettix Island.
     We suffer greatly for want of tents and are under the necessity of building barracks enough at the several posts to cover all the men necessary to be employed in the works, who are more than sufficient to garrison them when finished, or to transport them by water daily, which is at the expence of most of their time, for we have to conform to the winds, tide &c., &c.,
     All the continental troops are ordered from this State, most of them have left it. We have two regiments in the pay of this State, one commanded by Col: Whitney, the other by Col: Marshall of Boston, there are about six hundred men in each of these, they want about one hundred men each to make up their complement. We have seven companies of Artillery, fifty men in each, commanded by Col: Crafts, and we have four companies, called independents, they are from Braintree, Weymouth and Hingham and make about two hundred men in the whole.
     Upon an application from Congress for the last 1500 men for the Nothern service, the Court ordered that every 25th. man in this State as well those born on the alarm list as those of the train-band should be drawn out and two regiments formed for the service aforesaid, beginning at the western line of this State and extending eastward so far as to complete the two regiments; the remainder were ordered to the lines at Boston.
     On the removal of the continental troops the Council ordered, the General Court not then setting, another draught of every 25th. man born on both the lists as aforsaid to be made, formed into companies, and marched to Dorchester Heights, there to be formed into regiments; these are to serve on the continental establishment, and untill the first day of December next, six or eight hundred of those are in, the remainder are soon expected; there has been great delay. I imagine it hath not arisen from a backwardness in the people to man the lines, but from there being so many men already absent that they have been constrained to gather in their harvest. When the whole, which are ordered are collected, with the three regiments and four companies aforesaid, they will make about 4000 men round the harbor of Boston. Is not this a number far insufficient to make any tolerable stand, should we be attacked, considering the extent and number of our works, how difficult it will be to reinforce the garrisons on the Islands, or remove men from one of them to another, how greatly our Militia have been thinned, how many of them disarmed last winter when they left the continental service, and that the men in this town are most of them without arms? Sometime past by order of the Council an account of ordnance was taken, 321 pieces of cannon were found, good and bad, in and near Boston; since the return, the Court have ordered to the different parts of this State and on board the Vessels about 100. 85 have been claimed as private property and carried off including those that have failed in proving. We have now about 136 pieces in this town and at the several forts, 58 of them from 18 to 42 pounders; most of the remainder are quite small, the greatest part of whole are without trunnions, many of them have been stocked, and others that are worth doing will be finished in a short time. This mode of repairing them will undoubtedly answer our purpose.
     Mr. Cushing wants 24 9 and 12 pounders for Capt. M’Niels Ship14 of them I suppose will be spared him. I am Sir with great regard & esteem your Honor’s most obedt. humble Servt:
     
      Benja: Lincoln
     
     
      PS Cant we be supplied with some large Cannon from the Southward soon.
     
    